UNPUBLISHED

PER CURIAM.
Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Bruce A. Crenshaw appeals the district court’s order denying relief on his discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Crenshaw v. Warehouse Employees Union, Local 322, No. CA-02-794 (E.D.Va. July 15, 2003). We dispense with oral argument because the *838facts and legal contentions are adequately-presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED